DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10 and 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to computer-implemented method, independent claim 8 is directed to a computer program product and independent claim 15 is directed to a computing system, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a computer-implemented method to conduct general business interactions of business relations by inventory management through product shipment based on cost optimization by using images of products to train a computer system to 
A computer-implemented method for processing, using a processor of a computing device, one or more images using a neural network, the method comprising: 
receiving, on the computing device, a plurality of customer data for a plurality of retail spaces; receiving one or more images of a plurality of fashion products and metadata associated with the one or more images, …; selecting one or more neural networks based upon the metadata associated with the one or more images, wherein the one or more neural networks selected are each trained using pre-identified images …;
generating a plurality of fashion-ability scores representative of the plurality of fashion products, … using the neural network selected; and generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores, wherein the order for shipment is generated using at least one model which optimizes one or more of a shipping cost, a transfer cost, or a markdown cost of the plurality of fashion products.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations of inventory management by product shipment based on cost optimization which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as computer, processor, computing device and neural network) as a tool in claim 1 to perform the functions of processing, receiving, selecting, training, generating and optimizing as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer, processor, computing device and neural network merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer, processor, computing device and neural network performs the steps or functions of business relations for inventory management by product shipment based on cost optimization.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as computer, processor, computing device and neural network) performing functions of processing, receiving, selecting, training, generating and optimizing that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computer, processor, computing device and neural network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of business relations for inventory management by product shipment based on cost optimization.  As discussed above, taking the claim elements separately, a computer, processor, computing device and neural network performs the steps or functions of business relations for inventory management by product shipment based on cost optimization. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations through inventory management by product shipment based on cost optimization. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
 Independent claims 8 and 15 describe a computer program product and computing system performing functions of processing, performing, receiving, generating and training relating to product shipment based on cost optimization without additional elements beyond generic computer components such as a computer program product, neural network, non-transitory computer readable storage medium, processor, computing device, camera system, computing system and memories that provide significantly more than the abstract commercial interactions through business relations for inventory management by product shipment based on cost optimization as noted above regarding claim 1.  Further, the use of a camera system in claims 8 and 15 to send images by using a computer device is using said camera system in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).Therefore, these independent claims are also not patent eligible.
      Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20-26 further describe the abstract idea of commercial interactions through business relations for inventory management by product shipment based on cost optimization. These dependent claims do not include additional elements to perform their respective functions of defining, associating, generating, providing, selecting and training beyond the generic computer components of a computer, computer program product, computing system, advertising system and neural networks and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 8 and 15 also renders dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20-26 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent Application Publication 2019/0370874 A1) in view of Hunt et al. (US Patent Application Publication 2009/0006156 A1) and Rangarajan et al. (US Patent 7,921,061 B2).
Regarding Claim 1, Brooks teaches:
A computer-implemented method for processing, using a processor of a computing device, one or more images using a neural network, the method comprising (See Brooks ¶ [0051] - describes computer implementation with a processor, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on the computing device, a plurality of customer data for a plurality of retail spaces (See Brooks ¶ [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
receiving one or more images of a plurality of fashion products and metadata associated with the one or more images, wherein the metadata associated with the one or more images includes at least categorical or continuous metadata (See Brooks ¶ [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related , [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to determine the likelihood of said person purchasing a product, wherein said affinity may lead them to purchase an article of clothing representing a particular musical group, thereby showing the system using categorical metadata as defined by the specification of the instant application, [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); 
 (See Brooks ¶ [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to , [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application);
generating a plurality of fashion-ability scores representative of the plurality of fashion products (See Brooks ¶ [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector), wherein the generating comprises processing the one or more images of the plurality of fashion products (See Brooks ¶ [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores, wherein the order for shipment is generated using at least one model which optimizes  (See Brooks ¶ [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector and [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer).
Brooks does not explicitly teach:
selecting one or more neural networks, wherein the one or more neural networks selected or using the neural network selected.  This is taught by Hunt (See ¶ [0597-0599] - describes an inventory management system that uses neural networks among other models to analyze data, wherein a neural network or other model is selected based on a competition between said neural network and said other model to determine optimum system performance).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neural network selection of a plurality neural networks in a system that uses neural networks to optimize performance, thereby increasing the accuracy and efficiency of said system.  
Brooks or Hunt does not explicitly teach:
one or more of a shipping cost, a transfer cost, or a markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping and transfer] costs as well as price adjustment [markdown] costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding 
Regarding Claim 2, modified Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks ¶ [0068-0069] - describes a system defining and creating a visual representation of the demand, through vector representation, that a particular person has for a particular product).
Regarding Claim 3, modified Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event (See Brooks ¶ [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays ).
Regarding Claim 6, modified Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks ¶ [0105] - describes a system assigning a new user to a customer segment[s] based on their observed demographic data until it has enough interaction with said user to learn their preferences); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks ¶ [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space).
Regarding Claim 7, modified Brooks teaches:
The computer-implemented method of claim 6, further comprising: 
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks ¶ [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to ).	
Regarding Claim 21, modified Brooks teaches:
The computer-implemented method of claim 1, 
Brooks does not explicitly teach:
wherein the minimum markdown cost is determined based, at least in part, on a markdown cost, a conversion cost, and a bulk transfer cost.  This is taught by Rangarajan (See Col. 4: Line 58- Col. 5: Line 24 - describes a system for simultaneous price optimization and inventory allocation and replenishment to maximize profits from product sales by minimizing costs related to selling said products, Col. 6: Lines 2-7 - describes the system using a minimum discount [markdown] considered for price setting of products.  As it is understood from the specification of the instant application, a conversion cost is related to an amount of spending [cost/ bid] on advertising that is needed to generate a sale [of a product], therefore See Col. 7: Line 20-Col. 8: Line 47 - shows the effects of marketing [advertising] instruments and that demand [sales volume] for a particular item is affected by marketing instruments, wherein said demand and said marketing instruments impact the price of said item and Col. 10 Line 60 - Col. 11 Line 10 - describes the system considering transfer costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of 
Regarding Claim 22, modified Brooks teaches:
  The computer-implemented method of claim 21, further comprising: providing the (See Brooks ¶ [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0196] - describes the system using an advertising system to solicit a person to make purchases).  
Brooks does not explicitly teach:
minimum markdown cost.  This is taught by Rangarajan (See Col. 4: Line 58- Col. 5: Line 24 - describes a system for simultaneous price optimization and inventory allocation and replenishment to maximize profits from product sales by minimizing costs related to selling said products, Col. 6: Lines 2-7 - describes the system using a minimum discount [markdown] considered for price setting of products).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.


23, modified Brooks teaches:
The computer-implemented method of claim 1, wherein the categorical or continuous metadata associated with the one or more images of the plurality of products corresponds to one or more attributes associated with the plurality of fashion products (See Brooks ¶ [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to determine the likelihood of said person purchasing a product, wherein said affinity may lead them to purchase an article of clothing representing a particular musical group, thereby showing the system using categorical metadata as defined by the specification of the instant application and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application).  
Regarding Claim 24, modified Brooks teaches:
The computer-implemented method of claim 23, wherein each of the one or more neural networks are trained to differentiate the one or more images of the plurality of fashion products for a category or sub-category across a selected attribute, wherein the selected attribute is selected from the one or more attributes associated with the plurality of fashion products (See Brooks ¶ [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, , [0151-0152] - describes the system categorizing products by various attributes such as weight, smell, appearance, etc. and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application).  
Regarding Claim 25, modified Brooks teaches:
The computer-implemented method of claim 1, further comprising: generating one or more fashion-ability tensors, wherein the fashion-ability tensors are representative of the one or more neural networks (See Brooks ¶ [0056-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces to establish “value vectors” [tensors] based on fashion related product attributes such as type, style, size, etc., wherein said “value vectors” comprise a magnitude of a customer’s belief in a benefit of said product attributes).  
Regarding Claim 26, modified Brooks teaches:
The computer-implemented method of claim 25, wherein the one or more fashion-ability tensors are comprised of one or more scored vectors, wherein each of the scored vectors corresponds to a particular attribute, and wherein each of the score vectors are generated by a neural network trained for the particular attribute (See Brooks ¶ [0056-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces to establish “value vectors” [tensors] based on fashion related product attributes such as type, style, size, etc., wherein said “value and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities).

Claims 8-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent Application Publication 2019/0370874 A1) in view of Rangarajan et al. (US Patent 7,921,061 B2).
Regarding Claim 8, Brooks teaches:
A computer program product for processing one or more images using a neural network, the computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising (See Brooks ¶ [0051] - describes computer implementation, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on a computing device, a plurality of customer data for a plurality of retail spaces (See Brooks ¶ [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
generating a plurality of fashion-ability scores representative of a plurality of fashion products , wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images Page 3corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device; (See Brooks ¶ [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0042] - describes the system comprising cameras, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to determine the likelihood of said person purchasing a product, wherein said affinity may lead them to purchase an article of clothing representing a particular musical group, thereby showing the system using categorical metadata, [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores, wherein the order for shipment is generated using at least one model which optimizes  (See Brooks ¶ [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector and [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer).
Brooks does not explicitly teach:
one or more of a shipping cost, a transfer cost, or a markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping and transfer] costs as well as price adjustment [markdown] costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.


9, modified Brooks teaches:	
The computer program product of claim 8, wherein the operations further comprise: defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks ¶ [0068-0069] - describes a system defining and creating a visual representation of the demand, through vector representation, that a particular person has for a particular product).
Regarding Claim 10, modified Brooks teaches:
The computer program product of claim 8, wherein the operations further comprise: associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event  (See Brooks ¶ [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the robots and their racks, shelves or displays a retail space).
Regarding Claim 13, modified Brooks teaches:
The computer program product of claim 8, the operations further comprising: 
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks ¶ [0105] - describes a system assigning a new user to a ); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks ¶ [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space).
Regarding Claim 14, modified Brooks teaches:
The computer program product of claim 13, the operations further comprising: 
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks ¶ [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space and said second curation being the designated order for redistribution).
Regarding Claim 15, Brooks teaches:
A computing system for processing one or more images using a neural network, the computing system including one or more processors and one or more memories configured to perform operations comprising (See Brooks ¶ [0051] - describes computer implementation, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on a computing device, a plurality of customer data for a plurality of retail spaces (See Brooks ¶ [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
generating a plurality of fashion-ability scores representative of a plurality of fashion products, wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device (See Brooks ¶ [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0042] - describes the system comprising cameras, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and , [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores , wherein the order for shipment is generated using at least one model which optimizes  (See Brooks ¶ [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector and [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer).
Brooks does not explicitly teach:
one or more of a shipping cost, a transfer cost, or a markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.
Regarding Claim 16, modified Brooks teaches:
The computing system of claim 15, wherein the operations further comprise: 
defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks ¶ [0068-0069] - describes a system defining and creating a visual representation of the demand, through vector representation, that a particular person has for a particular product).
Regarding Claim 17, modified Brooks teaches:
	The computing system of claim 15, wherein the operations further comprise:
associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event (See Brooks ¶ [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] ).
Regarding Claim 20, modified Brooks teaches:
	The computing system of claim 15, the operations further comprising:
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks ¶ [0105] - describes a system assigning a new user to a customer segment[s] based on their observed demographic data until it has enough interaction with said user to learn their preferences); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and  
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks ¶ [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space and said second curation being the designated order for redistribution).


Response to Remarks
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks asserting the invention in claim 1 is an improvement in computer-related technology as well as an improvement to the field of distributed order management systems shows more than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claim 1 does not specifically mention any particular structure to facilitate the methods described beyond the use of generic computer components being used in their ordinary capacity (computer, processor, computing device and neural network) to perform the functions of processing, receiving, selecting, training, generating and optimizing as claim 1 is currently limited, nor does the claim disclose any particular process or steps of using said computer, processor, computing device and neural network in a particular order, therefore, the methods of claim 1 are not significantly more than an abstract idea.  Independent claims 8 and 15 and dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20-26 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-4, 6-11, 13-18 and 20, the rejection under 35 U.S.C. § 102 is overruled.  The amendments made to the claims no longer hold the invention of the instant application as anticipated by Brooks.  



As claims 5, 12 and 19 are cancelled, the previous rejection under 35 U.S.C. § 103 is overruled.  However, as described above, the applicant’s claims 1-3, 6-10 and 13-26 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Hunt and Rangarajan in the invention of Brooks, as a whole.  Specifically, Brooks comprises an inventory management and sales system that uses image analysis, customer and customer device feedback to train the system to learn which products, including fashion items, a customer is most likely purchase.  Hunt comprises a data analysis platform that uses multiple types of analysis models, including neural networks, wherein a particular neural network comprising at least product attribute data is chosen to determine optimized distribution of products related to said product attributes.  Rangarajan comprises an inventory management system that optimizes product allocation and replenishment based in part on the various cost factors noted above.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Brooks, Hunt and Rangarajan needs to be considered as a whole, not just the sections cited by the examiner.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687